  Case 3:20-cv-00577-JPG Document 14 Filed 08/13/20 Page 1 of 1 Page ID #32




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER,

Plaintiff,

v.                                                     Case No. 20-cv-577 JPG

NAVNI PATEL, et al.,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: August 13, 2020                  MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
